By the Court, Rhodes, J. :
The principal purpose of this action is to procure a judgment • to the effect that the Declamation District was not. legally created, and has not now any legal existence. It was held in Dean v. Davis, 51 Cal. 409, that a reclamation district was a public corporation. The reasons there stated, and the authorities cited, fully sustain the proposition. Such corporations are sometimes denominated quasi corporations, for the reason that they have not all the powers which belong to corporations by ' the common law, or all those which are usually possessed by ^ municipal corporations; but as they possess all the powers, either, by express grant or necessary implication, which are ^ requisite for the performance of the duties enjoined upon them by law, they are to be regarded as public corporations for mu-, nicipal purposes.
The plaintiff, for the purpose of showing that the Declamation District had not been legally organized—that is to say, that the corporation had not been duly created—offered to prove that at the hearing of the petition for the organization of the , District, no evidence was introduced before the Board of Supervisors showing that the petitioners owned more than one-half of the land included within the proposed District, or that the lands were susceptible of reclamation, or that they were “ swamp and overflowed lands,” and the plaintiff offered evidence to prove that many of the matters set forth in the petition for the formation of the District were not true, but the Court excluded the evidence. The plaintiff also relies upon the alleged facts that the Trustees of the District have been guilty of official misconduct in several respects, such as in acquiring the title of the *349State to parcels of the lands in the District, in making a false certificate, and in involving the District in debt.
In the view we take of the case it is immaterial whether the Board of Supervisors performed the duty enjoined upon it by law of ascertaining and finding the truth of the matters alleged in the petition. A corporation of this character is, as already stated, a public corporation. Such a corporation can be created not only by the means and in the manner provided by the general law, but also by special act, or by implication of law. Legislative recognition of a corporation is in many cases sufficient proof of its existence. Powers or privileges may be conferred or duties enjoined of such a character that a corporation would be required, and from which a corporation must be implied. If such powers or privileges cannot be enjoyed, or if such duties cannot be performed without acting in a corporate capacity, a corporation, to that extent, is created by implication. This result must necessarily ensue, otherwise the purpose of the Legislature must fail. There are many cases affirming this doctrine. In Fourth School District v. Wood, 13 Mass. 192, it was held that school districts were corporations, and as such had the power to sue, though they had not been expressly created as corporations, or authorized to sue. In Bow v. Allenstown, 34 N. H. 351, it was held that a joint resolution of the Legislature “ to empower said Town of Allenstown to elect a Bepresentative,’’ and a subsequent act of the Legislature by which certain lands were annexed to the Town of Allenstown, showed that the Legislature “ intended to recognize Allenstown as a place entitled to all the powers of a town, and to confer them upon it, if it had them not already ”—that the act is “ not only a recognition of Allenstown as a town, but it must be construed to confer the powers of a town in future, if it had not been before incorporated.” Jamison v. The People, 16 Ill. 257, was a quo warranto, to test the question of the existence of the Town of Oquaka as a corporation. The Legislature had authorized the town to subscribe for the stock of a railroad and of a plank road, to issue and negotiate bonds, and to levy and collect taxes, and it was held that those acts “ precluded inquiry into the question of the original legal organization of the town, *350and are conclusive upon the question of the existence of the corporation.” The People v. Farnham, 35 Ill. 562, is similar in its principal features to the last cited case, and the same doctrine was maintained. (See, also, People v. Manhattan Co. 9 Wend. 379; North Hempstead v. Hempstead, 2 Wend. 109; 1 Dill. Munic. Corp. secs. 22, 51, and cases cited; Ang. & Ames on Corp. sec. 77, and cases cited.)
In 1872, the Legislature passed two acts relating to Reclamation District Humber One Hundred and Eight. By .the first, provision was made that all warrants drawn or to he drawn by the Trustees of the District should bear interest from their presentation, and that delinquent assessments levied or to he levied should bear interest, etc., and that the assessments and interest should be placed to the credit of the District. (Stats. 1871-2, p. 696.) By the second act it was provided that “ All swamp and overflowed lands which were included within the limits of Reclamation District Humber One Hundred and Eight, as formed by the Board of Supervisors of Yolo County, shall be and they are hereby declared to be, liable for all assessments levied or to be levied thereon for the works of reclamation in said district.” (Stats. 1871—2, p. 776.) These acts distinctly and unequivocally recognize the existence of the district, and, in order that they may have effect, it is essential that the district remain as a corporation with the general powers of corporations of that class. The acts contemplate the continuance of works of reclamation and the raising of money, by the levying of assessments for that purpose. These acts are sufficient to establish the legal existence of Reclamation District Humber One Hundred and Eight as a public corporation, whatever defects there may have been in the original formation of the district.
The authorities are uniform upon the proposition that a public corporation will not be dissolved by a judgment of forfeiture of its powers and franchises,1 because of the acts or misconduct of its officers. (2 Dill. Munic. Corp. sec. 720.)
It is alleged that large sums of money have been expended in attempting to execute the original plan of reclamation; that there is a large amount of land in the District that" cannot be reclaimed by any plan; that a large debt has been created, and *351that the District is insolvent—all of which amount in substance to the allegation that the present plan or any plan of reclamation is impracticable. This may be an appropriate question for legislative consideration; but clearly it is not a judicial question, and that fact, if proven, is not a sufficient ground for a judgment of forfeiture.
The remaining questions do not require special notice.
Judgment and order affirmed.
Mr. Justice McKinstby and Mr. Justice Ceockett expressed no opinion.